Title: From Thomas Jefferson to Harry Innes, 21 June 1796
From: Jefferson, Thomas
To: Innes, Harry


                    
                        Dear Sir
                        Monticello June 21. 96.
                    
                    Mr. Volney is so well known for his celebrated travels and other works, and as a member of the first national assembly of France that I need only name him to put him in possession of your attentions and kind offices. As he proposes to take Kentuckey in his way to the Illinois I have taken the liberty of introducing him to you well assured you will be pleased with an opportunity of becoming acquainted with a person of his worth and talents, and of rendering him those little services so useful and agreeable to a traveller. With very great esteem I am Dear Sir Your friend & servt
                    
                        Th: Jefferson
                    
                